EXHIBIT 10.4

FOIA CONFIDENTIAL TREATMENT REQUESTED

 

STRATEGIC ALLIANCE AGREEMENT

 

Between

 

SIRNA THERAPEUTICS, INC.

 

And

 

ALLERGAN

 

Effective

 

September 28, 2005



--------------------------------------------------------------------------------

STRATEGIC ALLIANCE AGREEMENT

 

THIS AGREEMENT is entered into on September 28, 2005 (the “Effective Date”)
between

 

ALLERGAN, INC., a Delaware Corporation having its principal place of business at
2525 Dupont Drive, Irvine, California 92612, ALLERGAN SALES, LLC, a Delaware
Limited Liability Company, having a place of business at 2525 Dupont Drive,
Irvine, California 92612, United States, and ALLERGAN PHARMACEUTICALS HOLDINGS
(IRELAND) LTD., an Irish company, having a registered address at Longphort
House, Earlsfort Centre, Lower Leeson Street, Dublin 2, Ireland (collectively,
“Allergan”) and

 

SIRNA THERAPEUTICS, INC., a Delaware Corporation, having a place of business at
185 Berry Street, Suite 6504, San Francisco, CA 94107 (“Sirna”) (collectively,
the “Parties”).

 

The Parties agree as follows.

 

1. DEFINITIONS

 

1.1 “Affiliate” means any entity that controls, is controlled by, or is under
common control with a Party. An entity “controls” another if it owns more than
fifty percent (50%) of the outstanding voting securities of a corporation or has
a comparable equity interest in any other type of entity.

 

1.2 “Allergan Drug Delivery System” or “Allergan DDS” means a Delivery System
Controlled by Allergan.

 

1.3 “Allergan Named Target” means a Target designated by Allergan under this
Agreement in accordance with Section 3.7 hereof.

 

1.4 “Alliance Manager” has the meaning set forth in Section 2.2(d).

 

1.5 “Backup Compound” means a Lead Compound that the JSC has selected pursuant
to Section 3.10 as a backup candidate for clinical development.

 

1.6 “Compound” means a composition comprising [***]* as active ingredients,
known as of the Effective Date or discovered pursuant to this Agreement
subsequent to that date, against the Allergan Named Targets in the Field.

 

1.7 “Confidential Information” means all information disclosed by one Party to
another and as further set forth in Section 10 hereof.

 

1.8 “Controlled” means, with respect to any material, data, information, or
intellectual property right, that a Party owns, co-owns, or has a license to
such material, data, information, or intellectual property right and has the
ability to grant access, a license, or a sublicense to such

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     1     



--------------------------------------------------------------------------------

material, data, information, or intellectual property right to the other Party
under this Agreement and its Affiliates and sublicensees for use or application
in the Field without violating an agreement with, or infringing any rights of, a
third party.

 

1.9 “Cost of Goods” or “COGS” means fully-burdened standard costs of supplying
Compounds calculated in accordance with Sirna’s accounting methods consistently
applied, which methodology will be calculated in compliance with U.S. generally
accepted accounting principles (GAAP). Costs include raw materials, API,
components, labor and overhead attributed to the production, processing, quality
control, labeling and packaging of the product for the manufacture of bulk drug
and Compounds. [***]*

 

1.10 A patent “Covers” a composition or method if the patent has not expired and
if the composition or method would infringe, but for this Agreement, at least
one claim of the patent and a court or other authority of competent jurisdiction
has not held the claim to be invalid or unenforceable. An application “Covers” a
composition or method if the composition or method would infringe a claim of the
application were a patent to issue that recites the claim.

 

1.11 “Data” means any and all data and results generated by the Parties
independently or jointly under this Agreement.

 

1.12 “Delivery Systems” or “DDSs” means a substrate, encapsulant, mechanical
device, ocular implant or other means for delivering Licensed Product to a
patient in need of treatment, which Delivery System, in the absence of a Drug
would have no therapeutic utility.

 

1.13 “Development Compound” means a Pre-Development Compound that the JSC has
designated pursuant to Section 3.12 for clinical development.

 

1.14 “Development Plan” means a plan prepared by Allergan in collaboration with
Sirna for the development of Development Compounds, [***]*, as amended or
modified from time to time by the JSC.

 

1.15 “Development Team” has the meaning set forth in Section 2.2(c).

 

1.16 “Development Team Leader” has the meaning set forth in Section 2.2(c).

 

1.17 “Drug” means a composition intended for use in the cure, mitigation,
treatment, or prevention of disease.

 

1.18 “FDA” means the U.S. Food and Drug Administration, or any Regulatory
Authority that is the successor thereto.

 

1.19 “Field” means conditions and diseases affecting the [***]* and treatments
for such conditions and diseases. Such conditions and diseases include, for
example, [***]*.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     2    CONFIDENTIAL



--------------------------------------------------------------------------------

1.20 “First Commercial Sale” means in any country, the first sale for use by the
general public of a Licensed Product after required marketing and pricing
approvals have been granted by the Regulatory Authority of that country.

 

1.21 “FTE” means one full time-equivalent research and/or development employee,
with qualifications in the relevant field, defined as [***]* scientific hours of
effort per year. The FTE rate will be [***]* to be adjusted upward at a rate of
[***]* per year every year on the anniversary of the Effective Date.

 

1.22 “Lead” is a Compound identified against each Allergan Named Target by Sirna
pursuant to Section 3.9.

 

1.23 “Lead Compound” is a Lead selected by JSC pursuant to Section 3.10 for
evaluation in the Field.

 

1.24 “Licensed Product” means a Development Compound for which the Parties
obtain the approval from any Regulatory Authority to sell for use by the general
public in the Field.

 

1.25 “JSC” means the “Joint Steering Committee” described in Section 2

 

1.26 [***]*

 

1.27 “Net Sales” means, with respect to a given period of time, gross sales in
such period, less the following deductions from such gross amounts which are
actually incurred, allowed or paid, and specifically relate to Licensed
Products:

 

  a) credits or allowances actually granted for damaged products, returns or
rejections of product, price adjustments and billing errors;

 

  b) governmental and other rebates (or equivalents thereof) granted to managed
health care organizations, pharmacy benefit managers (or equivalents thereof),
federal, state/provincial, local and other governments, their agencies and
purchasers and reimbursers or to trade customers, to the extent allowed and
taken;

 

  c) normal and customary trade, cash and quantity discounts, allowances and
credits to the extent allowed or taken;

 

  d) [***]*;

 

  e) transportation costs, including insurance, for outbound freight related to
delivery of the product to the extent included in the gross amount invoiced and
not subject to reimbursement;

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     3    CONFIDENTIAL



--------------------------------------------------------------------------------

  f) sales taxes, VAT taxes and other taxes directly linked to sales of Licensed
Products to the extent included in the gross amount invoiced, to the extent
payable by Allergan and not subject to reimbursement; and

 

  g) [***]*

 

  h) Sales between Allergan and its Affiliates will be excluded from the
computation of Net Sales, but the subsequent final sales to third parties by
such Affiliates will be included in the computation of Net Sales. No other
costs, including without limitation the costs incurred in the manufacturing,
selling, advertising and/or distribution of Licensed Products will be deducted
in the computation of Net Sales.

 

  i) If a Licensed Product is sold in the form of a combination containing i) a
Licensed Product and ii) a Drug, Net Sales for such a combination product will
be calculated by multiplying actual Net Sales of the combination product by the
fraction A/(A+B), where “A” is the is the sales price of such Licensed Product
in the combination when sold separately and “B” is the total sales price of such
other biologically active component in the combination when sold separately. If
the Licensed Product and the other biologically active component are not sold
separately, the percentage of the total cost of the combination product
attributed to cost of the Licensed Product will be multiplied times the sales
price of the combination product to arrive at Net Sales.

 

If a Licensed Product is sold in the form of a combination containing i) a
Licensed Product and ii) a Delivery System, Net Sales of the Licensed Product
with respect to such a combination product will be equal to Net Sales of the
combination.

 

1.28 “Patent Cost Reimbursement” means Patent Costs relating to the Sirna
Patents licensed to Allergan hereunder, with respect to which Allergan will be
obligated to reimburse Sirna as provided in Article 9.

 

1.29 “Patent Costs” means the fees and expenses paid to outside legal counsel
and other third parties, and investigation, filing, prosecution and maintenance
expenses incurred by and on behalf of a Party in connection with the filing,
prosecuting, and maintaining of a patent or application.

 

1.30 “Pre-Development Compound” means a Lead Compound that has been selected by
the JSC to advance into IND-enabling studies.

 

1.31 “Regulatory Authority” means an agency of any government having the
authority to regulate the sale, manufacture, marketing, testing and/or pricing
of drugs.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     4    CONFIDENTIAL



--------------------------------------------------------------------------------

1.32 “Research Plan” is that document attached hereto as Exhibit A and as
amended from time to time by the JSC, as provided for in this Agreement.

 

1.33 “Research Team” has the meaning set forth in Section 2.2(b).

 

1.34 “Research Team Leader” has the meaning set forth in Section 2.2(b).

 

1.35 “Research Term” means [***]* from the Effective Date of this Agreement and
as further set forth in Section 3.7 hereof, unless terminated sooner as set
forth in the Agreement.

 

1.36 “RNAi” or “RNA interference” means, for the purposes of this Agreement,
[***]*.

 

1.37 “RNAi Data” has the meaning set forth in Section 7.6.

 

1.38 “Scientifically and Commercially Reasonable and Diligent Efforts” means
those efforts consistent with the exercise of prudent scientific and business
judgment, as applied to other research, development and commercialization
programs or products of similar scientific and commercial potential within the
relevant product lines of Allergan and its Affiliates, or Sirna and its
Affiliates, as the case may be.

 

1.39 “siNA” means a synthetic [***]*.

 

1.40 “Sirna 027” has the meaning set forth in Exhibit E.

 

1.41 The “Sirna 027 Clinical Development Plan” comprises the documents attached
hereto as Exhibits B, C, and D.

 

1.42 “Sirna Know-How” means all scientific information relating to the use of
the Compounds in research and development in accordance with the Research Plan
or the Development Plan, including the assays used to carry out research
relating to the Compounds, so far as such information is Controlled by Sirna and
Sirna is not prevented by contractual obligation from licensing or disclosing
such information to Allergan.

 

1.43 “Sirna Patents” means a) the patents and applications listed in Exhibit F;
b) any application that claims priority to the foregoing patents and
applications; and c) any patent that issues from any of the applications
described in clauses a) and b) above.

 

1.44 “Target” means [***]*.

 

1.45 “Third Party Licensee” means a third party, not an Affiliate, to which a
Party licenses its rights to sell Licensed Products.

 

1.46 “Tuschl License” means a certain worldwide license agreement dated
September 8, 2003, entered into by and between Sirna and the University of
Massachusetts Medical School for the intellectual property (patent application
filed by Tuschl et al., International PCT Publication No. WO 01/75164) covering
short interfering RNA (siRNA).

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     5    CONFIDENTIAL



--------------------------------------------------------------------------------

2. SCOPE AND MANAGEMENT OF COLLABORATION

 

2.1 Scope of the Collaboration.

 

  a) Scope. Each Party will use Scientifically and Commercially Reasonable and
Diligent Efforts to carry out its obligations as specified under Section 3.1 of
this Agreement and will keep the JSC informed on the progress of the
collaboration.

 

  b) Sirna Obligations.

 

  (i) Personnel. Sirna will commit such employees and resources to the
collaboration as necessary to fulfill its obligations under this Agreement.

 

  (ii) Sirna will take the lead in development of Leads and chemical synthesis
of all Compounds (including Leads, Pre-Development Compounds, Development
Compounds, Back-up Compounds, and Licensed Products). This will include
preparing specific plans, performing the majority of work, acting as project
leader and requesting Allergan support when needed.

 

  (iii) Sirna will provide Allergan with the Data and other relevant information
necessary for Allergan to conduct its activities under the Agreement, subject to
any limitations or reservations in other agreements.

 

  (iv) Sirna will provide an updated draft Research Plan as necessary (at a
minimum once per year) to the JSC for approval.

 

  c) Allergan Obligations.

 

  (i) Personnel. Allergan will commit such employees and resources as necessary
to fulfill its obligations under this Agreement.

 

  (ii) Allergan will provide Sirna with the Data and other relevant information
necessary for Sirna to conduct its activities under the Agreement, subject to
any limitations or reservations in other agreements.

 

  (iii) Other than as set forth herein, Allergan will take the lead in all
activities under this Agreement, e.g., in using a Backup Compound, Lead
Compound, Pre-Development Compound, or Development Compound to bring a Licensed
Product from discovery through development and into the commercial market,
including regulatory submissions and commercialization strategies. This will
also include preparing plans and budgets, funding all the activities, performing
the majority of work, acting as project leader, and requesting Sirna’s
assistance when needed.

 

  (iv) Allergan will provide an updated draft Research Plan and Development
Plans as necessary (at a minimum once per year) to the JSC for approval.

 

     6    CONFIDENTIAL



--------------------------------------------------------------------------------

2.2 Management of the Collaboration.

 

  a) Joint Steering Committee.

 

  (i) Formation and Membership. The Parties will establish a joint steering
committee (the “JSC”) no later than thirty (30) days after the Effective Date.
Each Party will have at least one JSC representative with senior level
decision-making authority within that Party. Each Party will be free to change
its representative members at any time upon written notice to the other Party.
The collaborative effort contemplated hereunder will be conducted under the
overall direction of a Joint Steering Committee or JSC comprised of six
(6) members. Three (3) members will be appointed by each of Allergan and Sirna.

 

  (ii) Chairperson. The JSC will be chaired by an Allergan representative during
the first year. Sirna may name the chair during the subsequent year, and the
Parties will alternate thereafter in appointing chairs to a one-year term. The
chair will be responsible for overseeing meetings of the JSC and may have such
other responsibilities as the JSC determines.

 

  (iii) Responsibilities. The JSC will be responsible for directing the
collaboration, including approving, reviewing, monitoring, providing input and
suggesting changes to the Research Plan and Development Plans. The
responsibilities of the JSC include, as appropriate:

 

  (1) Monitoring all of the research and development under this Agreement. Any
such research and development must be described in a plan submitted to the JSC
for its consent. The JSC will monitor the progress of such research and may at
any time request reports describing it with as much specificity as the JSC may
determine;

 

  (2) Selection of Lead Compound(s) from a series of Leads;

 

  (3) Selection of a Pre-Development Compound(s) for IND-enabling clinical
studies from one or more Lead Compounds;

 

  (4) Selection of a Development Compound(s) for human clinical development from
one or more Pre-Development Compounds;

 

  (5) Determination that an Allergan Named Target is no longer suitable for
further research and development under the collaboration;

 

  (6) Review and approval of achievement of clinical milestones; and

 

  (7) Alerting management of both Parties when there are significant changes in
the timeframe and/or costs contained in the budget, and when target dates will
not be met, what remedial actions are to be taken.

 

     7    CONFIDENTIAL



--------------------------------------------------------------------------------

  (iv) Meetings. The JSC will meet in person a minimum of four (4) times a year
on an approximately quarterly basis at times mutually convenient to both Parties
or as otherwise required for the purposes of the collaboration. Meetings will
alternate between Sirna’ and Allergan’s facilities, unless otherwise agreed by
the Parties. The JSC may meet more often at such other times as agreed by the
JSC, and such interim discussions may occur in person or by means of telephone
or video conferences. Each Party will bear the travel, lodging and board
expenses associated with attendance at JSC meetings by its JSC members, Research
Team Leaders, Development Team Leaders, research team members, and development
team members, as appropriate. A reasonable number of non-voting representatives
of either Party with relevant experience or expertise may also attend JSC
meetings as approved by the JSC chairperson.

 

  (v) Minutes. On an alternating basis between the Parties (beginning with
Allergan), a Party’s Alliance Manager will be responsible for keeping accurate
minutes of the applicable JSC meeting, including all decisions made and actions
taken. Drafts of the minutes will be delivered to the other Party’s Alliance
Manager within ten (10) business days after the meeting for distribution to that
Party’s other JSC members. Each Party has the right to request amendments to the
minutes within five (5) business days after receiving them. The Party
responsible for the minutes will revise the minutes in accordance with all
requested amendments and will provide revised minutes to the other Party within
five (5) business days after receipt of any requested amendments. Minutes are
effective when approved by both Parties.

 

  (vi) Decision Making. All decisions of the JSC must be unanimous. If the JSC
is unable to reach unanimous consent on an issue, it will submit the issue to
the Executive Vice President, Research and Development of Allergan, and the
Chief Executive Officer of Sirna, who will confer in good faith to resolve the
dispute; should these executives fail to agree, the decision of the Allergan
executive will become the binding decision of the JSC, provided, that no such
decision may impose on Sirna any obligation or liability inconsistent with this
Agreement, Research Plan, and/or Development Plan, in effect as of the Effective
Date, without Sirna’s consent.

 

  (vii) Limitation of Powers. The JSC has only those powers that are
specifically delegated to it herein, including the powers to amend the plans
attached to this Agreement as Exhibits A-D, but does not have the power to amend
this Agreement.

 

  b) Research Team.

 

  (i)

Research Team. The Parties will assign appropriate personnel to carry out their
scientific obligations under this Agreement (collectively known as the

 

     8    CONFIDENTIAL



--------------------------------------------------------------------------------

 

“Research Team”) in accordance with the Research Plan. Each Party will assign
one individual to be the Research Team Leader for that Party.

 

  (ii) Responsibilities. The Research Team shall be responsible, with oversight
and approval by the JSC, for formulating and executing the specific details of
the research in accordance with the deadlines and deliverables in the Research
Plan. The Research Team will also be responsible for drafting any updates or
modifications to the Research Plan as appropriate and submit it to the JSC for
approval.

 

  (iii) The representatives of each of the Research Teams may meet as deemed
appropriate and necessary by the respective Research Team Leader to discuss the
activities, under the Research Plan.

 

  c) Development Team.

 

  (i) Development Team. The Parties will assign appropriate personnel to carry
out their scientific obligations under this Agreement (collectively known as the
“Development Team”) in accordance with the Development Plan. Each Party will
assign one individual to be the Development Team Leader for that Party.

 

  (ii) Responsibilities. The Development Team will be responsible, with
oversight and approval by the JSC, for formulating and executing the specific
details of development in accordance with the deadlines and deliverables in the
Development Plan. The Development Team will also be responsible for drafting any
updates or modifications to the Development Plan as appropriate and submit it to
the JSC for approval.

 

  (iii) The representatives of each of the Development Teams may meet as deemed
appropriate and necessary by the respective Development Team Leader to discuss
the activities, under the Development Plan.

 

  d) Alliance Management.

 

  (i) Alliance Management. Each Party will assign an Alliance Manager who will
manage the relationship between the Parties to achieve the overall goals of the
collaboration. The Alliance Managers, who may be a member of the JSC, will be
invited to attend all the JSC, Research Team and Development Team meetings.

 

  (ii)

Responsibilities. The Alliance Managers will be responsible for senior level
program and project management oversight and leadership as well as relationship
management of the collaboration including, but not limited to: developing a set
of operating guidelines for alliance management of the collaboration;
coordinating the development and communication of the Research Plan and
Development Plan; identifying and managing any changes to the Research Plan and
Development Plan; managing the

 

     9    CONFIDENTIAL



--------------------------------------------------------------------------------

 

collaboration across all projects; determining roles and responsibilities for
team members on specific projects within the collaboration; overseeing project
timelines and deliverables; tracking and reporting program status, progress,
changes and issues to the JSC; coordinating Research Team and Development Team
meetings, milestone meetings and JSC meetings; and tracking, analyzing and
reporting project results to demonstrate value and impact on the collaboration.

 

3. CONDUCT OF RESEARCH AND DEVELOPMENT

 

3.1 The Parties will conduct the research and development described in the
Research Plan and Development Plan, including the Sirna-027 Clinical Development
Plan, and as set forth in this Section 3 below. The JSC may at any time amend in
writing a plan, provided, that no such amendment may impose on Sirna any
obligation or liability except as specifically set forth in this Agreement,
Research Plan, and/or Development Plan, in effect as of the Effective Date,
without Sirna’s consent. Allergan and Sirna will each use Scientifically
Reasonable and Diligent Efforts to research, develop and commercialize Licensed
Products in the Field, in the manner set forth (or to be set forth) in the
Research Plan and/or Development Plan, subject to the provisions of Sections 3.6
and 3.13.

 

As to Sirna 027

 

3.2 Sirna will complete [***]* all phase I clinical trials of Sirna 027, as
described in the Sirna-027 Clinical Development Plan.

 

3.3 Sirna will manufacture and supply Sirna 027 to Allergan in the quantities
and having the characteristics specified by the Sirna-027 Clinical Development
Plan, for which Allergan will pay to Sirna [***]*.

 

3.4 As of the Effective Date, Sirna 027 will be a Development Compound.

 

3.5 Allergan agrees to advance Sirna 027 into Phase II clinical trials for
age-related macular degeneration (“AMD”) as set forth under the Sirna 027
Clinical Development Plan within [***]* of the Effective Date, [***]*. Allergan
will be responsible for all costs associated with such clinical trials, and any
additional clinical trials and commercialization efforts that the JSC decides to
undertake. In support of such trials, Sirna will complete a pre-clinical
toxicology program, [***]*.

 

3.6 In the event that [***]*

 

  a) the Parties will negotiate in good faith regarding the possibility of
[***]* on terms to be mutually agreed upon; and

 

  b)

if after [***]* months the Parties are unable to agree upon the terms of [***]*,
then all rights to Sirna 027 and the associated data and results will
automatically

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     10    CONFIDENTIAL



--------------------------------------------------------------------------------

 

revert to Sirna without any further obligation to Allergan, and Allergan will
cease to have any rights to Sirna 027.

 

[***]*.

 

As to Other Compounds

 

3.7 For a period of [***]* after the Effective Date, Allergan will have the
right to designate up to a total of [***]* Targets [***]* in Year 1 and [***]*
over [***]*, with no more than [***]* in any one of those years), solely for use
in the Field, by giving notice to the JSC of its selection. The JSC will then
notify Sirna of the identity of the Targets designated by Allergan. Allergan
will be required to name the first [***]* within [***]* of the Effective Date of
this Agreement. Allergan will be required to name the next [***]* within [***]*
from the Effective Date of this Agreement. For the purposes of this Agreement a
[***]* targeting [***]* will constitute one Target. As to other [***]*, Allergan
has the option of i) counting it as [***]*; or ii) counting it as [***]* on the
condition that the provisions of Section 3.9(f) will apply.

 

3.8 Allergan will not have the right to designate any Targets beyond the [***]*
from the Effective Date. For a period of [***]* after the Effective Date,
Allergan may at any time [***]* Target [***]*, provided that Sirna [***]*
against the Allergan Named Target [***]*.

 

3.9 For a period of [***]* after the Effective Date:

 

  a) Sirna will develop, according to the Research Plan, Leads directed against
each of the Allergan Named Targets designated pursuant to Section 3.7. Sirna
will promptly notify the JSC upon the identification of Leads against an
Allergan Named Target. Sirna will perform [***]* all in vitro research described
in the Research Plan relating to the identification and evaluation of Leads, and
will provide to Allergan Data and methodologies sufficient to reproduce such
research internally.

 

  b) On the approval of the JSC [***]*, Sirna will design, manufacture, and
supply to Allergan Lead Compounds, in the quantities and having the
characteristics specified by the Research Plan, for which Allergan will pay to
Sirna [***]*.

 

  c) On the approval of the JSC [***]*, Sirna will develop analytical methods
for Lead Compounds to support the evaluation of Lead Compounds in the in vivo
test systems, for which Allergan will pay to Sirna [***]* to compensate Sirna
for such work.

 

  d) On the approval of the JSC [***]*, Sirna will develop process and
analytical development methods to support IND filing and GMP synthesis,
stability studies, and API, for which Allergan will pay to Sirna [***]* to
compensate Sirna for such work.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     11    CONFIDENTIAL



--------------------------------------------------------------------------------

  e) Sirna will not be obligated to carry out any [***]* under the Research Plan
or otherwise under this Agreement.

 

  f) Sirna will not be obligated to carry out activities and identify Leads
during any year against more than the maximum number of Targets that may be
selected pursuant to Section 3.7 with respect to such year. In the event that
Allergan desires Sirna to evaluate more than such maximum number of Targets per
year or perform any other activities not specifically set forth in this
Agreement, Research Plan, and/or Development Plan, in effect as of the Effective
Date, then Sirna at its sole discretion may choose to carry out such additional
activities [***]* to be funded by Allergan. Any such activities and the extent
of such funding will be based on mutual agreement of the Parties.

 

3.10 At any time after receiving Data from Sirna, the JSC may select one or more
Leads as a Lead Compound(s) by giving notice to the Parties of the JSC’s
selection. Allergan will promptly notify the JSC of the Data from the evaluation
of Lead Compounds against an Allergan Named Target. The JSC will evaluate the
Data and make a decision on selection of a Pre-Development Compound and up to
two (2) Backup Compounds.

 

3.11 At any time after the Effective Date, the JSC may select a Backup Compound
as a Pre-Development Compound by giving notice to the Parties of the JSC’s
selection.

 

3.12 At any time after the Effective Date, the JSC may designate a
Pre-Development Compound as a Development Compound by giving notice to the
Parties of the JSC’s designation.

 

3.13 In the event that (i) the JSC has not selected a Lead Compound from a set
of Leads against an Allergan Named Target within [***]* of the Effective Date,
or, at any earlier date that the JSC decides to proceed under this Section 3.13,
or (ii) during the three (3) year term after the Effective Date that the JSC
decides, or after the three (3) year anniversary of the Effective Date that
Allergan decides, [***]* against an Allergan Named Target, then with respect to
such Lead Compound, Pre-Development Compound, Back-Up Compound or Development
Compound:

 

  a) the Parties will negotiate in good faith regarding the possibility of
[***]* in the Field the Lead, Lead Compound, Pre-Development Compound, Back-Up
Compound or a Development Compound against an Allergan Named Target, on terms to
be mutually agreed upon;

 

  b)

if after [***]* the Parties are unable to agree upon the terms of [***]* the
Lead, Lead Compound, Pre-Development Compound, Back-Up Compound or a Development
Compound against an Allergan Named Target or otherwise do not wish to [***]*,
then Sirna will have the right to develop the Lead, Lead Compound,
Pre-Development Compound, Back-Up Compound or a Development Compound,
independently of Allergan, independently and/or with one or more third parties,
in which case Sirna will pay to Allergan [***]* of Sirna’s Net Sales

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     12    CONFIDENTIAL



--------------------------------------------------------------------------------

 

of any Drug including the Lead, Lead, Lead Compound, Pre-Development Compound,
Back-Up Compound or a Development Compound or any Drug including it, and will
pay to Allergan [***]* that Sirna receives from a Third Party Licensee in
connection with such Drug.

 

  c) Sirna may credit against royalties and any other payments due to Allergan
under subsection b), above, an amount equal to [***]* of royalties [***]* due by
Sirna to any third party in the event that the commercialization of any Drug
sold pursuant to Section 3.13(b) above is Covered (or allegedly Covered) by any
patent (including patents falling under the scope of the Tuschl License)
claiming [***]*. Sirna [***]* any single [***]* but may [***]* determined
pursuant to this section until such [***]* has been completely utilized.

 

Research and Development Funding

 

3.14 Other than as set forth elsewhere in this Agreement, Allergan will be
responsible for funding all activities related to the research and development,
including clinical development, of Compounds, Lead Compounds, Pre-Development
Compounds, and Development Compounds, against each of the Allergan Named
Targets. In addition, Allergan will be responsible for funding all activities
related to the commercialization worldwide of Licensed Products in the Field.

 

Exclusivity of Rights

 

3.15 For [***]* from the Effective Date, this Agreement will be the [***]* of
researching and developing [***]* compounds and products for the treatment of
any condition within the Field. Allergan may [***]* use commercially available
[***]* reagents to validate targets, that is, to explore whether inhibiting a
target will result in a desired therapeutic effect in a non-human animal.

 

3.16 Should a third party present to Allergan an opportunity to collaborate in
the field of RNAi-therapeutics, the Parties will confer to discuss the
possibility of the Parties engaging in a similar such collaboration.

 

4. LICENSE

 

4.1 Sirna grants to Allergan [***]* license under the Sirna Patents to make
(subject to Sirna’s manufacturing rights set forth below), use, sell, and offer
for sale in any country of the world Licensed Products in the Field. Neither
Allergan nor Sirna will have the right to develop or commercialize Licensed
Products outside the Field without prior written consent of the other Party.

 

4.2 Sirna grants to Allergan (a) [***]* license to use in any country of the
world any method or composition claimed by the Sirna Patents, and (b) [***]*
license to use in any country of the

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     13    CONFIDENTIAL



--------------------------------------------------------------------------------

world any Sirna Know-How, to research in the Field Lead Compounds, Development
Compounds, Backup Compounds, and Licensed Products.

 

4.3 Allergan may sublicense its rights under Section 4 to any of its Affiliates.
Allergan may sublicense its rights under Section 4 to any other third-parties,
subject to Sirna’s written consent, such consent not to be unreasonably
withheld. Allergan will be responsible for the performance of all obligations of
any Third Party Licensees under their respective sub-license agreements with
Allergan.

 

4.4 Within [***]* of the Effective Date Sirna will disclose to Allergan all
[***]* in Sirna’s possession necessary for the research and development of Sirna
027. Sirna will disclose to Allergan all [***]* necessary for the research and
development of Lead Compounds, Development Compounds, and Licensed Products
within a reasonable period of time after Sirna obtains rights to or becomes
aware of such [***]*. Notwithstanding the foregoing, Sirna will not be obligated
to disclose to Allergan any [***]* relating to its [***]* design, synthesis,
delivery, process development and manufacture.

 

4.5 Nothing in this Agreement herein will prevent Sirna from independently or
with one or more third parties researching, developing, and commercializing
RNAi-based products against any of the Allergan Named Targets outside the Field,
nor does this Agreement confer on Sirna any rights under any intellectual
property Controlled by Allergan to research, develop or commercialize such
products.

 

4.6 Unless expressly set forth elsewhere in this Agreement, Sirna has no rights
to make, use, sell, offer for sale or otherwise exploit any Allergan DDS, and
Sirna may not prevent Allergan from making, using, selling, offering for sale or
otherwise exploiting any Allergan DDS in any way that Allergan chooses, in the
absence of a patent Controlled by Sirna covering such DDS.

 

5. PAYMENTS AND ROYALTIES

 

5.1 Allergan will pay to Sirna a non-refundable license and technology access
fee of five million dollars ($5,000,000) within fifteen (15) days of the
Effective Date.

 

As to the first Development Compound to advance to phase [***]* studies

 

5.2 If [***]* and Allergan [***]* Sirna 027 into Phase II clinical trials,
Allergan will pay to Sirna the following amounts [***]* with respect to [***]*
for which approval in the treatment of AMD is sought) to reach the first
milestone set forth below (throughout this section, “initiate” means the time
when the first patient in a clinical study is dosed). Sirna [***]* these
milestones if [***]*– other than Sirna 027 – have advanced into phase [***]*
trials. In no event will Allergan be obligated to pay more than [***]* under
this section:

 

  a) Phase [***]* Milestone Payments:

 

  (i) [***]* when Allergan, its Affiliate, or Third Party Licensee initiates a
phase [***]* study wherein the Development Compound is injected directly into
the eye;

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     14    CONFIDENTIAL



--------------------------------------------------------------------------------

  (ii) [***]* when Allergan initiates a phase [***]* study wherein the
Development Compound is not injected directly into the eye,

 

up to a maximum of [***]* for both studies (if Allergan reaches milestone
(ii) first, it will pay to Sirna [***]* on reaching milestone (i); if Allergan
reaches milestone (i) first, it will not pay Sirna anything on reaching
milestone (ii)).

 

  b) [***]* upon the acceptance by the FDA of a New Drug Application;

 

  c) [***]* when Allergan, its Affiliate or Third Party Licensee makes its First
Commercial Sale in the United States;

 

  d) [***]* when Allergan, its Affiliate or Third Party Licensee makes its First
Commercial Sale in the European Union; and

 

  e) [***]* when Allergan, its Affiliate or Third Party Licensee makes its First
Commercial Sale in Japan.

 

As to other Development Compounds

 

5.3 As to any Development Compound other than the Development Compound for which
Sirna is entitled to receive a payment pursuant to Section 5.2, above, Allergan
will pay Sirna [***]*, with respect to each such Compound, the following amounts
on reaching the milestones set forth below (throughout this section, “initiate”
means the time when the first patient in a clinical study is dosed):

 

  a) [***]* when Allergan, its Affiliate or Third Party Licensee initiate a
phase I study;

 

  b) [***]* when Allergan, its Affiliate or Third Party Licensee initiate a
phase II study;

 

  c) [***]* when Allergan, its Affiliate or Third Party Licensee initiate a
phase III study;

 

  d) [***]* on the acceptance by the FDA of a New Drug Application;

 

  e) [***]* when Allergan its Affiliate or Third Party Licensee makes its First
Commercial Sale in the United States;

 

  f) [***]* when Allergan, its Affiliate or Third Party Licensee makes its First
Commercial Sale in the European Union; and

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     15    CONFIDENTIAL



--------------------------------------------------------------------------------

  g) [***]* when Allergan, its Affiliate or Third Party Licensee makes its First
Commercial Sale in Japan.

 

Royalties and other Considerations

 

5.4 In the event that Sirna 027 [***]*, Allergan will pay royalties to Sirna as
follows:

 

  a) For sales of the first Licensed Product in AMD (that is, the first Licensed
Product that is approved for the treatment of AMD) in the United States, [***]*
of Net Sales by Allergan and its Affiliates

 

  b) For sales of the first Licensed Product in AMD outside the United States,
[***]* of Net Sales by Allergan and its Affiliates; and

 

  c) For sales of Licensed Products other than the first Licensed Product in AMD
in the United States by Allergan and its Affiliates:

 

  (i) [***]* of annual Net Sales less than or equal to [***]*; and

 

  (ii) [***]* of annual Net Sales greater than [***]*.

 

  d) For sales of Licensed Products other than the first Licensed Product in AMD
outside the United States by Allergan and its Affiliates:

 

  (i) [***]* of annual Net Sales less than or equal to [***]*; and

 

  (ii) [***]* of annual Net Sales greater than [***]*.

 

5.5 In the event that [***]* does not [***]*, Allergan will pay royalties to
Sirna as follows:

 

  a) For sales of Sirna 027 in the United States, [***]* of Net Sales by
Allergan and its Affiliates;

 

  b) For sales of Sirna 027 outside the United States, [***]* of Net Sales by
Allergan and its Affiliates; and

 

  c) For sales of Licensed Products other than Sirna 027 in the United States by
Allergan and its Affiliates:

 

  (i) [***]* of annual Net Sales less than or equal to [***]*; and

 

  (ii) [***]* of annual Net Sales greater than [***]*.

 

  d) For sales of Licensed Products other than the First Licensed Product
outside the United States by Allergan and its Affiliates:

 

  (i) [***]* of annual Net Sales less than or equal to [***]*; and

 

  (ii) [***]* of annual Net Sales greater than [***]*.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     16    CONFIDENTIAL



--------------------------------------------------------------------------------

5.6 For sales of Licensed Products anywhere in the world by a Third Party
Licensee Allergan will pay to Sirna [***]* that Allergan and/or its Affiliates
receive from a Third Party Licensee in connection with the Licensed Products.

 

Third Party Royalties

 

5.7 Allergan and Sirna will [***]* the payments of any royalty payments due
under the [***]* in connection with the commercialization of Licensed Products,
provided however, Allergan’s annual royalty burden with regards to the [***]*
will not exceed [***]* of Net Sales of Licensed Products.

 

5.8 Allergan may credit against royalties and any other payments due to Sirna an
amount equal to [***]* due by Allergan to any third party in the event that the
commercialization any Licensed Product is Covered (or allegedly Covered) by any
patent claiming a method of [***]*. Allergan may not reduce any single royalty
or other payment by more than [***]* but may carry forward any unused credit
determined pursuant to this section until such credit has been completely
utilized. The Parties will cooperate in all respects with one another in
assessing and concluding any relationship with a third party under this section.
Neither Party may enter into an agreement under this section without the consent
of the other Party, such consent not to be unreasonably withheld.

 

Mechanism of payment

 

5.9 Any royalty payments due under this Agreement will be calculated and
reported for each calendar quarter, and will be paid within [***]* days of the
end of each quarter. All payments other than royalty payments will be paid
within [***]* days of becoming due.

 

5.10 Each royalty payment will be accompanied by a report setting forth the
calculation of Net Sales. The report will include, at a minimum, the number of
units of products sold, the gross sales and Net Sales of each product, list of
countries where products sold and the royalties payable; the report will express
the value of all sales in U.S. dollars.

 

5.11 Each party will keep records relating to the sale or transfer of Licensed
Products in sufficient detail to allow each Party to confirm that royalty
payments due under the Agreement are accurate.

 

5.12 All payments due under this Agreement will be paid in U.S. dollars. In
determining the value of Net Sales in U.S. dollars, the Parties will use the
monthly average rate of exchange over the calendar quarter in which Net Sales
are recognized and reported by each Party’s financial accounting reporting
systems in accordance with U.S. Generally Accepted Accounting Principles
consistently applied. All payments will be made by wire transfer to a bank and
account designated in writing by the payee.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     17    CONFIDENTIAL



--------------------------------------------------------------------------------

5.13 On [***]* prior written notice, each Party will have the right to have an
independent certified public accountant inspect the records of the other Party
and its Affiliates, no more than once per fiscal year, during usual business
hours, for the sole purpose of and only to the extent necessary to verify the
completeness and accuracy of royalty payments that are made under this Agreement
during the period of time [***]* preceding the date of the notice. The notice
must identify the period of time subject to inspection; records from a period of
time already subject to an inspection pursuant to this section may not be
inspected again. The accountant must not disclose to the auditing Party any
information other than information relating to completeness and accuracy of
payments. Each Party will be responsible for the cost of any such inspection and
audit by an independent accounting firm on behalf of such Party, unless such
inspection and audit discloses for any calendar quarter examined that there will
have been a discrepancy of greater than [***]* between the amounts reported by
the other Party to be payable hereunder and the amounts actually paid by the
other Party with respect to such calendar quarter, in which case the other Party
will be responsible for the payment of the entire cost of such inspection and
audit. Each Party and its independent accounting firm agree to hold confidential
all information concerning such payments and reports and all information
obtained from the other Party or any Affiliate thereof in the course of any
inspection or audit hereunder, except to the extent that it is necessary for
such Party to disclose such information in order to enforce its rights under
this Agreement or if required by law or any governmental authority (including,
without limitation, any stock exchange upon which such Party’s shares or other
securities may be traded); provided, however, if any Party will be required by
law to disclose any such Confidential Information to any other person, such
Party will give prompt notice thereof to the other Party and cooperate in all
reasonable respects relating to the other Party’s efforts to impose upon any
person entitled to obtain such Confidential Information such obligations of
confidentiality as may be lawfully available.

 

6. TERM

 

6.1 This Agreement is effective as the Effective Date and will continue on a
country-by-country basis until the later of i) [***]* after the First Commercial
Sale of a Licensed Product in such country; or ii) the date in such country that
a Sirna Patent no longer Covers a Licensed Product. At the end of the Term in
each country, Allergan will have a fully paid-up license to exercise in such
country the rights conferred in Section 4 and without further obligation to
Sirna, except for those obligations set forth in the sections that survive the
expiration or termination of this Agreement.

 

6.2 Each Party may terminate this Agreement on written notice to the other Party
if any of the following occurs:

 

a) the other Party files a petition in bankruptcy or if the other Party is
served with an involuntary petition in bankruptcy and the involuntary petition
is not dismissed within [***]*; or

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     18    CONFIDENTIAL



--------------------------------------------------------------------------------

b) the other Party breaches any material term of this Agreement and does not
cure the breach within [***]* ([***]* for non-payment of any non-disputed sums)
after receipt of written notice of the breach from the non-breaching Party.

 

6.3 Allergan may terminate this Agreement without cause on [***]* written notice
to Sirna after [***]* following the Effective Date. Termination under this
Section 6.3 will extinguish Allergan’s obligation to make any payment under
Section 5 with respect to any event that does not occur by the end of the [***]*
notice period. Notwithstanding the foregoing, in the event Allergan abandons a
Compound pursuant to Section 3, Allergan will have the right to terminate its
obligations with respect to such abandoned Compound on a Compound-by-Compound
basis without terminating the entire Agreement.

 

6.4 Sections [***]* will survive termination and expiration of this Agreement.

 

6.5 Promptly after termination of this Agreement pursuant to Section 6.2, each
Party will at the request of the other Party return or destroy any Confidential
Information of the other Party in the accordance with that Party’s instructions,
except that one copy may be retained for archival purposes.

 

6.6 The termination or expiration of this Agreement, in whole or in part, will
be without prejudice to (a) the right of the Sirna to receive all amounts
accrued hereunder prior to the effective date of such termination or expiration
and (b) any other remedies as may now or hereafter be available to any Party,
whether under this Agreement or otherwise.

 

6.7 If this Agreement is terminated in whole pursuant to this Article 6,
Allergan, its Affiliates and Third Party Licensees will (a) discontinue the
manufacture, use and sale of Licensed Products (provided, however, if Allergan
is not in material breach of any undisputed payment obligation hereunder,
Allergan, its Affiliates and Third Party Licensees will have the right to finish
any Licensed Product in process and sell for a period not to exceed [***]* any
and all Licensed Products in their inventories and exercise its license under
Section 4.1 in connection therewith (subject to the payment of royalties and
other consideration to Sirna pursuant Paragraph 5 as if this Agreement had not
terminated or expired), (b) immediately (i) cease the use of all of Sirna’s
Confidential Information and (ii) return to Sirna all documents and materials
containing any such Party’s know-how and/or any Confidential Information, except
to the extent reasonably necessary to exercise the rights in clause (a) above,
and (c) assign and transfer to Sirna all technology, Data and all marketing and
other approvals relating to the Development Compounds and Licensed Products, and
all of Allergan’s right, title and interest therein. Allergan will also transfer
to Sirna any rights and license to any component of the Licensed Products
(together with related intellectual property rights) necessary for Sirna to
develop and commercialize Licensed Products, either independently or with one or
more third parties, subject to payment by Sirna to Allergan of [***]* in the
Field.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     19    CONFIDENTIAL



--------------------------------------------------------------------------------

7. MAINTENANCE, REPORTING, AND OWNERSHIP OF DATA

 

7.1 At least once per quarter, or as frequently as the JSC may otherwise
determine, each Party will provide to the other Party written reports setting
forth a summary and interpretation of Data obtained under this Agreement. The
report will contain such other information as determined by the JSC.

 

7.2 On the request of one Party, the other Party will provide within [***]* of
termination of the Agreement a final written report setting forth a summary and
interpretation of Data obtained under this Agreement.

 

7.3 The Parties will create and maintain complete and accurate written records
of Data obtained under this Agreement. Each Party will make such records
available to the other Party for inspection and copying (at the other Party’s
expense) during regular business hours on reasonable advance notice.

 

7.4 Representatives of each Party may, on reasonable notice and at times
reasonably acceptable to the other Party, visit for any purpose determined by
the JSC the other Party’s facilities where the activities under this Agreement
are being conducted.

 

Ownership of Data and Regulatory Rights

 

7.5 [***]* under this Agreement.

 

7.6 Notwithstanding Section 7.5, [***]* will own solely and exclusively all Data
[***]* generates alone or is generated jointly with [***]* by the Parties
pursuant to this Agreement relating to the [***]* and will grant to [***]* right
to use such [***]* in the Field during the Term of this Agreement. [***]* will
have the right to use the [***]* for any purpose outside the Field and in
support of regulatory filings and pending patent applications and for other
purposes, provided that such use is not inconsistent with any other provision of
this Agreement.

 

7.7 Notwithstanding Section 7.5, [***]* will own solely and exclusively all Data
[***]* generates alone or jointly with [***]* relating to, [***]* – and will
grant to [***]* right to use Data generated jointly (other than Data relating
specifically to [***]*), in or outside the Field. [***]* will have a right to
use for the purpose of conducting research pursuant to this Agreement any Data
relating to [***]*. [***]* will have the right to use the such Data for any
purpose and in support of regulatory filings and pending patent applications and
for other purposes.

 

7.8 Allergan will have the exclusive right to submit to and prosecute before
Regulatory Authorities any matter with respect to Development Compounds or
Licensed Products in the Field.

 

7.9 Each Party will make its employees and others working on its behalf
reasonably available to consult with the other Party and with any Regulatory
Authority on any issue arising under this Agreement at the expense of the
requesting Party.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     20    CONFIDENTIAL



--------------------------------------------------------------------------------

8. MANUFACTURE OF COMPOUNDS

 

8.1 Sirna will have the obligation to manufacture or have manufactured and
supply to Allergan (or its designee) all active pharmaceutical ingredient (that
is, all siNA component(s), as distinct from finished product) of all Development
Compounds and Licensed Products under the terms of a separate Manufacturing
Agreement to be negotiated in good faith between the Parties prior to the start
of the first Phase III clinical trial of any Development Compound, and
containing usual and customary terms in manufacturing and supply agreements. In
the Manufacturing Agreement, Allergan will be obligated to pay no more than
[***]* for any active pharmaceutical ingredient. The Parties will meet as early
as [***]* (but no later than [***]*) prior to start of any Phase III trial to
discuss the terms of such a Manufacturing Agreement.

 

8.2 Sirna will assist Allergan in finding an appropriate alternative
manufacturer for the siNA component of any Development Compound or Licensed
Product in the event Sirna cannot manufacture or have manufactured all of
Allergan’s requirements of siNA component or if it fails to obtain FDA approval
to manufacture or have manufactured all of Allergan’s requirements of siNA
component. Sirna will notify Allergan as soon as reasonably possible if it has
reason to believe that it cannot manufacture or have manufactured such
requirements or obtain FDA approval to do so. If (a) Sirna fails to supply any
siNA component of the Development Compound or Licensed Product in accordance
with this Article 8, which failure has not been cured within [***]* or notifies
Allergan that it cannot manufacture or have manufactured any such siNA component
hereunder, Allergan will have the right to manufacture or have a third party
contract manufacturer manufacture the siNA component without further obligation
to Sirna under this Article 8. Sirna will make reasonable diligent efforts to
cooperate with Allergan at Allergan’s expense as reasonably necessary to enable
Allergan to manufacture or have manufactured the siNA component. On Allergan’s
request, Sirna will disclose to Allergan or the third party such Know-How that
is reasonably necessary for the third party to manufacture the siNA component
and, if not already conveyed to Allergan under Section 4, Sirna will convey such
rights as are required solely for the purpose of enabling Allergan to
manufacture or sublicense the third party to manufacture Licensed Products.

 

8.3 As a condition of any disclosure of Know-How from Sirna or Allergan to a
third party, the third party must agree to be bound by an agreement obligating
it to maintain the Know How in confidence under substantially the same terms as
those set forth in Section 10, and Sirna must consent to the disclosure, such
consent not to be unreasonably withheld.

 

9. INTELLECTUAL PROPERTY

 

9.1 Ownership of inventions will be determined according to U.S. patent law,
with the exception of those inventions conceived by both Parties; the Parties
will jointly own such inventions, and will not be able to transfer to any third
party any rights to such inventions without the consent of the other Party.

 

9.2 Notwithstanding Section 9.1, Sirna will own solely and exclusively all
inventions Sirna conceives alone or jointly with Allergan specifically relating
to the synthesis, discovery, or

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     21    CONFIDENTIAL



--------------------------------------------------------------------------------

manufacture of siNAs (“RNAi Inventions”) and will grant to Allergan a
non-exclusive right to use such RNAi Inventions in the Field during the Term of
this Agreement.

 

9.3 Notwithstanding Section 9.1, Allergan will own solely and exclusively all
inventions Allergan conceives alone or jointly with Sirna relating to DDSs,
whether Allergan DDSs or other DDSs, and will grant to Sirna a non-exclusive
right to use such joint inventions – other than inventions specifically relating
to Allergan DDSs – (in or outside the Field) for the life of any patent claiming
such joint inventions.

 

9.4 Sirna will be responsible for (for the purposes of this Section 9, all these
activities will be referred to as “Prosecuting”) the Sirna Patents and any other
patent or application it owns that Covers Lead Compounds, Development Compounds,
Licensed Products, or methods of manufacturing Lead Compounds, Development
Compounds, or Licensed Products.

 

9.5 Sirna will be responsible for Prosecuting any patents or applications the
Parties own jointly pursuant to Section 9.1. Sirna will consult with Allergan
prior to filing any document or making any payment in connection with the
Prosecution sufficiently in advance to enable Allergan to comment on the
document or payment. Sirna will provide to Allergan copies of any documents it
receives in connection with the Prosecution, and will inform Allergan of its
progress – Allergan will not be obligated to pay for the Prosecution in any
country of any application that Sirna does not provide to Allergan sufficiently
in advance to allow Allergan to determine whether it wishes to proceed with the
filing of the application. The Parties will cooperate fully in the Prosecution,
particularly as to executing all papers relevant to it.

 

9.6 Allergan will repay to Sirna [***]* of all reasonable Patent Costs and other
expenses Sirna incurs pursuant to Clause 9.5 [***]* – within sixty (60) days of
receiving from Sirna an invoice describing such expenses in sufficient detail to
allow Allergan to determine the work performed in connection with the expense.

 

9.7 In the event that Sirna elects not to prosecute in any country any patent or
application that the Parties jointly own or any patent or application that Sirna
solely owns that Covers Lead Compounds, Development Compounds, Licensed
Products, or methods of manufacturing Lead Compounds, Development Compounds, or
Licensed Products, Sirna will give Allergan forty-five (45) days’ notice before
any relevant deadline and provide to Allergan all information reasonably
relating to such patent or application. Allergan will have the right to
prosecute such patent or application, and should it do so Sirna will grant to
Allergan an exclusive license in such country to make, use, sell, and offer for
sale the invention claimed therein for the term of this Agreement with no
restrictions as to sub-licensing. Such a license will be in the Field as to any
patent that Sirna solely owns and without any Field limitation as to any patent
that the Parties jointly own. [***]*

 

9.8 In the event that Allergan elects not to prosecute in any country any patent
or application that the Parties jointly own, Sirna will have the right to
prosecute such patent or application at its own expense, and should it do so
Allergan will grant to Sirna an exclusive license in such

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     22    CONFIDENTIAL



--------------------------------------------------------------------------------

country to make, use, sell, and offer for sale the invention claimed therein for
the term of this Agreement with no restrictions as to sub-licensing.

 

Infringement by Third Parties

 

9.9 The Parties will promptly notify each other of any actual or threatened
infringement of any patents that the Parties jointly own or any patents that
Cover Licensed Products, Development Compounds, or their use or manufacture, and
will provide to each other any evidence of such infringement.

 

9.10 Allergan will have the first right to bring and control, at its expense,
any proceeding before any government or private tribunal (“Infringement Action”)
to remedy the infringement of a) any patent which Covers Licensed Products or
Development Compounds; and b) any patent which Allergan owns jointly with Sirna.
Sirna will have the right, at its own expense and by counsel of its choice, to
be represented in any such action.

 

9.11 Sirna will have the first right to bring and control, at its expense, any
Infringement Action to remedy the infringement of any patent that Allergan does
not have the first right to enforce under Section 9.10. Allergan will have the
right, at its own expense and by counsel of its choice, to be represented in any
such action.

 

9.12 If, within [***]* following the notice of infringement pursuant to
Section 9.7 or [***]* before the time limit for filing of an Infringement
Action, whichever comes first, a Party has not reached an agreement with or
filed an Infringement Action against the infringer, the other Party will have
the right to bring and control, at its expense, any such action.

 

9.13 The Parties will first deduct their expenses from any recovery realized as
a result of an Infringement Action and then pay to Sirna an amount equal to the
royalties that would be due to Sirna had infringing sales been Net Sales. The
Parties will share the remainder of the recovery such that the Party bringing
the Infringement Action receives [***]* of the remainder of the recovery and the
other Party receives [***]* of the remainder of the recovery. In event that the
Parties jointly bring an Infringement Action, they will share any recovery
according to a formula they will develop by mutual agreement.

 

Infringement of Third-Party Rights

 

9.14 The Parties will promptly notify each other of any allegation that any
activity pursuant to this Agreement infringes or may infringe the intellectual
property rights of any third party.

 

9.15 In any allegation that Allergan’s sale of Licensed Products infringe an
intellectual property right, Allergan will have the first right to control, at
its expense, the defense of any claim involving such allegation. As to all other
allegations, Sirna will have the first right to control, at its expense, the
defense of any claim involving such allegations. In each case, the other Party
will have the right, at its own expense and by counsel of its own choice, to be
represented in connection with the defense of any such claim.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     23    CONFIDENTIAL



--------------------------------------------------------------------------------

9.16 To the extent such allegations of infringement involve a patent that
allegedly Covers a Lead, Lead Compound, Pre-Development Compound, Development
Compound, or Licensed Product, or the use of such Compounds, or a
misappropriation by Sirna of technology relating to such Compounds, [***]* i)
payments required by a final court order or settlement agreement to be paid by
Allergan resulting from a third party claim of infringement; and ii) all
reasonable expenses incurred by Allergan in defending against the claim. [***]*

 

9.17 The Parties will cooperate in all respects with one another in prosecuting
or defending any action pursuant to this section.

 

9.18 Neither Party may settle any action under this Article 9 without the
consent of the other Party, such consent not to be unreasonably withheld.

 

[***]*

 

9.19 [***]*

 

10. CONFIDENTIALITY AND PUBLICATION

 

10.1 During the Term and for the [***]* thereafter each Party will not disclose
or use any Confidential Information unless allowed to do so under this
Agreement. Each Party will promptly notify the other on discovering any
unauthorized disclosure or use of Confidential Information.

 

10.2 The obligations of non-disclosure and non-use contained in this section
will not apply to the extent that the Party receiving the Confidential
Information can establish that

 

  a) the information is publicly known, or becomes publicly known through no
breach of this Agreement;

 

  b) the Party knew the information before receiving it from the disclosing
Party;

 

  c) the Party received the information from a third party not bound to the
disclosing Party by any obligation of non-disclosure;

 

  d) the Party independently develops the information without using any
Confidential Information; and

 

  e) the Party is required to disclose the information by law, provided that
Party i) as soon as practical before the disclosure, notifies the other Party;
and ii) identifies the Confidential Information so required thereby, so that the
disclosing Party may seek an appropriate protective order or other remedy with
respect to narrowing the scope of such requirement and/or waive receiving
Party’s compliance with the provisions of this Agreement.

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     24    CONFIDENTIAL



--------------------------------------------------------------------------------

10.3 This Agreement and its terms will be considered Confidential Information,
provided however, Parties and their Affiliates will each be permitted to
disclose such Confidential Information to the extent reasonably necessary (a) to
such Party’s or Affiliate’s attorneys, accountants and other professional
advisors under an obligation of confidentiality to such Party or Affiliate,
(b) to such Party’s or Affiliate’s current or prospective banks or other
financial institutions or investors for the purpose of raising capital or
borrowing money or maintaining compliance with agreements, arrangements and
understandings relating thereto and (c) to any person who proposes to be a
sublicensee or to purchase or otherwise succeed (by merger, operation of law or
otherwise) to all of such Party’s or Affiliate’s right, title and interest in,
to and under this Agreement, if such person agrees to maintain the
confidentiality of such Confidential Information pursuant to a written agreement
at least as protective of such Confidential Information as the terms set forth
in this Section. The standard of care required to be observed hereunder will be
not less than the degree of care which each Party or Affiliate thereof uses to
protect its own information of a confidential nature, and each Party will use
commercially reasonable efforts to ensure that persons to whom it discloses
Confidential Information in accordance herewith do not disclose or make any
unauthorized use of such Confidential Information.

 

10.4 Should a Party wish to publish any research relating to this Agreement or
that otherwise contains Confidential Information, the Party will submit a copy
of the proposed publication to the JSC and the other Party at least forty-five
(45) days before submitting the publication to a journal or other forum or
otherwise disclosing it. The JSC and the reviewing Party may require
modifications to the publication (including the deletion of the Confidential
Information of the reviewing Party) or a delay of whatever duration in
disclosing it.

 

10.5 The Parties may issue the press release attached hereto as Exhibit G.
Unless required by law, no Party will make any other public announcement
relating to the existence of this Agreement or its terms, without prior written
consent of the other Party, such consent not to be unreasonably withheld.

 

10.6 Neither Party may use the name or mark of the other Party without prior
written consent of the other Party, unless otherwise required by law or
governmental authority.

 

11. REPRESENTATIONS, WARRANTIES AND INDEMNIFICATION

 

11.1 Each Party represents to the other that as of the Effective Date:

 

  a) it is duly organized and validly existing under the laws of its state of
incorporation and has full authority to enter into this Agreement;

 

  b) the execution and performance of this Agreement does not conflict with any
other agreement, oral or written, to which it is a party;

 

11.2 Sirna represents that as of the Effective Date:

 

  a) it is the sole owner of the Sirna Patents and has sufficient rights to
grant the licenses of Section 4;

 

     25    CONFIDENTIAL



--------------------------------------------------------------------------------

  b) no third party has any interest in the Sirna Patents and Sirna Know-How
that would impair Allergan’s use of such patents and know-how in the Field;

 

  c) there are no unresolved claims that Sirna’s manufacture, use, sale, offer
for sale, or import of any Compound infringe or may infringe any third party
patents or other intellectual property right; and

 

  d) the Sirna Patents are valid and in full force, and are not the subject of
any interference or opposition proceeding or any litigation.

 

11.3 EXCEPT AS EXPRESSLY SET FORTH IN THIS ARTICLE 11, NO PARTY MAKES ANY
REPRESENTATIONS OR WARRANTIES AS TO ANY MATTER WHATSOEVER. ACCORDINGLY, EACH
PARTY HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, AGAINST NON-INFRINGEMENT OR
THE LIKE, INCLUDING (a) THAT THE SIRNA PATENT OR TECHNOLOGY OR THE PRACTICE
THEREOF OR ANY LICENSED PRODUCTS WILL BE FREE FROM CLAIMS OF PATENT
INFRINGEMENT, INTERFERENCE OR UNLAWFUL USE OF PROPRIETARY INFORMATION OF ANY
PERSON AND (b) OF THE ACCURACY, RELIABILITY, TECHNOLOGICAL OR COMMERCIAL VALUE
OR MERCHANTABILITY OF THE LICENSED PATENT RIGHTS OR TECHNOLOGY OR ANY LICENSED
PRODUCTS, OR THEIR SUITABILITY OR THE FITNESS THEREOF FOR ANY PARTICULAR
PURPOSE, INCLUDING, WITHOUT LIMITATION, THE DESIGN, DEVELOPMENT, MANUFACTURE,
USE OR SALE OF ANY SUCH LICENSED PRODUCTS.

 

11.4 EXCEPT FOR THOSE CLAIMS OF A THIRD PARTY AS MAY BE PAYABLE PURSUANT TO THIS
AGREEMENT, TO THE MAXIMUM EXTENT PERMITTED BY LAW AND NOTWITHSTANDING ANY
PROVISION IN THIS AGREEMENT TO THE CONTRARY, NEITHER OF SIRNA, ON THE ONE HAND,
AND ALLERGAN, ON THE OTHER HAND, NOR ANY OF THEIR AFFILIATES, LICENSEES OR
REPRESENTATIVES WILL BE LIABLE TO THE OTHER PARTY, ITS AFFILIATES OR ANY OF
THEIR LICENSEES OR REPRESENTATIVES FOR ANY INDIRECT, INCIDENTAL, CONSEQUENTIAL,
SPECIAL, RELIANCE OR PUNITIVE DAMAGES OR LOST OR IMPUTED PROFITS OR ROYALTIES,
LOST DATA OR COST OF PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES, WHETHER
LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING NEGLIGENCE AND STRICT PRODUCT
LIABILITY), INDEMNITY OR CONTRIBUTION, AND IRRESPECTIVE OF WHETHER THAT PARTY OR
ANY REPRESENTATIVE OF THAT PARTY HAS BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE
ANTICIPATED THE POSSIBILITY OF, ANY SUCH LOSS OR DAMAGE. IN ADDITION, THE
LIABILITY OF SIRNA WITH RESPECT TO THE SUBJECT MATTER OF ARTICLE 8 HEREOF
(REGARDLESS OF THE FORM OF ACTION, WHETHER IN CONTRACT, IN TORT OR OTHERWISE)
WILL BE LIMITED TO THE AGGREGATE AMOUNT ACTUALLY PAID BY ALLERGAN TO SIRNA FOR
SINA COMPONENT.

 

     26    CONFIDENTIAL



--------------------------------------------------------------------------------

11.5 Allergan hereby agrees to indemnify, defend and hold Sirna, its Affiliates,
and their respective directors, officers, employees, agents and their respective
successors, heirs and assigns (the “Sirna Indemnitees”) harmless from and
against any losses, costs, claims, damages, liabilities or expenses (including
reasonable attorneys’ and professional fees and other expenses of litigation)
(collectively, “Liabilities”) arising out of claims, suits, actions or demands,
in each case brought by a third party or judgments arising therefrom (including
those arising out of personal injury claims) (each a “Claim”) as a result of
(a) activities of Allergan, its Affiliates, or any third party acting on behalf
of or under authorization by Allergan in connection with Allergan’s development,
manufacture (to the extent Allergan manufactures Licensed Products hereunder),
commercialization, or other use or handling of Lead Compounds, Development
Compounds, and Licensed Products, or (b) a breach of the terms and conditions of
this Agreement by Allergan or representations and warranties made by Allergan in
this Agreement; provided, however, that Allergan’s obligations pursuant to this
Paragraph 11.5 will not apply to the extent such Claims result from (i) the
gross negligence, recklessness, bad faith, intentional wrongful acts or
omissions of any of the Sirna Indemnitees or (ii) material breach of the terms
and conditions of this Agreement by any of the Sirna Indemnitees.

 

11.6 Sirna hereby agrees to indemnify, defend and hold Allergan, its Affiliates,
and their respective directors, officers, employees, agents and their respective
successors, heirs and assigns (the “Allergan Indemnitees”) harmless from and
against any Liabilities arising out of Claims as a result of: (a) the gross
negligence, recklessness, bad faith, intentional wrongful acts or omissions of
Sirna, its Affiliates, or any third party acting on behalf of or under
authorization by Sirna, including in connection with Sirna’s manufacture of siNA
component of the Licensed Product or (b) activities of Sirna, its Affiliates, or
any third party acting on behalf of or under authorization by Sirna in
connection with Sirna’s manufacture of any Compound and its development or other
use or handling of Leads to the extent relating to the negligence or misconduct
of Sirna, its Affiliates or such third parties, or (c) a breach of the terms and
conditions of this Agreement by Sirna or a breach of the representations and
warranties made by Sirna in this Agreement; provided, however, that Sirna’s
obligations pursuant to this Paragraph 11.6 will not apply to the extent such
Claims result from (i) the negligence, recklessness, bad faith, intentional
wrongful acts or omissions of any of the Allergan Indemnitees or (ii) breach of
the terms and conditions of this Agreement by any of the Allergan Indemnitees.

 

11.7 In the event a Claim is made against a Sirna Indemnitee or Allergan
Indemnitee, as applicable, (each, an “Indemnified Party”) with respect to which
it is entitled to indemnification under this Article 11, such Indemnified Party
will promptly notify the Party having such indemnification obligation (the
“Indemnifying Party”) of such Claim and the facts constituting the basis for the
Claim and the Indemnifying Party may, at its option, elect to assume control of
the defense of such Claim with counsel reasonably acceptable to such Indemnified
Party; provided, however, that (a) the Indemnified Party will be entitled to
participate therein (through counsel of its own choosing) at the Indemnified
Party’s sole cost and expense, and provided, further, that, if the litigants in
any such action include both the Indemnified Party and the Indemnifying Party
and reputable legal counsel for the Indemnified Party will have reasonably
concluded in a written legal opinion delivered to the Indemnifying Party that,
by reason of certain bona fide defenses available to the Indemnified Party which
are different from or additional to those available to the Indemnifying Party,
the interests of the Indemnified Party materially conflict with the interests of
the Indemnifying Party such that it would be unethical

 

     27    CONFIDENTIAL



--------------------------------------------------------------------------------

under applicable rules relating to attorney conflicts of interest for the
Indemnifying Party and such Indemnified Party to be represented by the same
counsel with respect to such defense, the Indemnified Party will have the right
to select a separate counsel and to assume such legal defenses, with the
reasonable expenses and fees of such separate counsel and other expenses related
to such participation to be reimbursed by the Indemnifying Party as and when
incurred and (b) the Indemnifying Party will not settle or compromise any such
Claim without the prior written consent of the Indemnified Parties, unless such
settlement or compromise consists solely of the payment of money by the
Indemnifying Party and includes a general release of the Indemnified Parties
from any and all liability with respect thereto. The Indemnified Parties will
reasonably cooperate with and provide full information with respect to any Claim
for which the Indemnified Parties seek indemnification hereunder.

 

11.8 Nothing in this Article 11 relieves Sirna of its obligations under Article
9 of this Agreement.

 

12. General Provisions

 

12.1 Governing Law. This Agreement will be governed by the laws of the State of
California.

 

12.2 Notices. Any notice made pursuant to this Agreement will be effective only
if made in writing and delivered to all of the addresses below:

 

If to Sirna:

         

1.

  

Sr. Vice President, Corporate Development

Sirna Therapeutics, Inc.

185 Berry Street, Ste 6504

San Francisco, CA 97104415-412-7624

tel.415-512-7022 fax

  

2.

  

Vice President, Legal Affairs

Sirna Therapeutics, Inc.

185 Berry Street, Ste 6504

San Francisco, CA 97104

415-412-7624 tel.

415-512-7022 fax

3.

  

Sills Cummis Epstein & Gross P.C.

One Riverfront Plaza

Newark, NJ 07102

Attention: Ira A. Rosenberg

         

 

     28    CONFIDENTIAL



--------------------------------------------------------------------------------

If to Allergan:

         

1.

  

Exec. Vice President, Research and

Development

Allergan, Inc.

2525 Dupont Drive

Irvine, California, 92623

(714) 246-4971 fax

(714) 246-4919 tel.

   2.   

General Counsel

Allergan, Inc.

2525 Dupont Drive

Irvine, California, 92623

(714) 246-4971 fax

(714) 246-4535 tel.

3.

  

Allergan Sales, LLC

2525 Dupont Drive

Irvine, California, 92623

   4.   

Allergan Pharmaceuticals Holdings

(Ireland) Ltd

Longphort House, Earlsfort Centre

Lower Leeson Street

Dublin 2, Ireland

 

The notice will be effective on the first business day it is delivered, if
delivered to the first two addresses of each Party by hand, electronic
facsimile, or overnight courier, or five days after sending if delivered in any
other way. A Party may change the delivery addresses by notice to the other
Party.

 

12.3 Entirety of Agreement. This Agreement embodies the entire agreement between
the parties and supersedes any prior agreements between them. This Agreement may
be modified in writing only.

 

12.4 Non-Waiver. The failure of a Party in any one or more instances to insist
upon strict performance of any terms of this Agreement will not constitute a
waiver of the right to assert such terms on any future occasion.

 

12.5 Disclaimer of Agency. Neither Party is the representative of the other, and
neither Party has the authority to bind the other Party to any obligation to any
third party.

 

12.6 Severability. If a court or government agency of competent jurisdiction
holds that any provision of this Agreement is invalid or unenforceable, then
that provision will be severed and the remainder of the Agreement will continue
in full force. To the extent possible, the Parties will revise such severed
provision in a manner that will render it valid.

 

12.7 Assignment. Either Party may assign this Agreement as part of a sale of
substantially all of the Party’s capital stock or assets. Neither Party may
assign its interest in this Agreement in whole or in part for any other reason
without the prior written consent of the other Party, such consent not to be
unreasonably withheld.

 

12.8 Bankruptcy. All rights granted under this Agreement will be considered for
purposes of Section 365(n) of 11 U.S.C. (“the Bankruptcy Code”) licenses of
rights to “intellectual property” as defined under Section 101(56) of the
Bankruptcy Code. The Parties agree that Allergan will retain and may fully
exercise all of its rights and elections under the Bankruptcy Code. In the

 

     29    CONFIDENTIAL



--------------------------------------------------------------------------------

event that Sirna seeks or is involuntarily placed under the protection of the
Bankruptcy Code, and the trustee in bankruptcy rejects this Agreement, Allergan
elects, pursuant to Section 365(n), to retain all rights granted to it under
this Agreement to the extent permitted by law.

 

     30    CONFIDENTIAL



--------------------------------------------------------------------------------

The Parties execute this Agreement by signing below:

 

ALLERGAN SALES, LLC       SIRNA THERAPEUTICS, INC.

By:

 

/s/ David M. Lawrence

     

By:

 

/s/ J. Michael French

Name:

 

David M. Lawrence

     

Name:

 

J. Michael French

Title:

  Senior Vice President
Corporate Development      

Title:

 

Senior Vice President

Corporate Development

ALLERGAN, INC.      

ALLERGAN PHARMACEUTICAL HOLDINGS

(IRELAND) LTD.

By:

 

/s/ Scott M. Whitcup

     

By:

 

/s/ Gregory F. Brooks

Name:

 

Scott M. Whitcup

     

Name:

 

Gregory F. Brooks

Title:

  Executive Vice President
Research & Development      

Title:

 

Director

 

31



--------------------------------------------------------------------------------

 

EXHIBIT A

Allergan and Sirna Therapeutics Discovery Research Plan

 

[***]*

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     A-1     



--------------------------------------------------------------------------------

 

EXHIBIT B

Allergan and Sirna Therapeutics Sirna-027 Clinical Development Plan

 

[***]*

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     B-1     



--------------------------------------------------------------------------------

 

EXHIBIT C

Summary of Phase II Supporting Toxicology Studies and Assays

 

[***]*

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     C-1     



--------------------------------------------------------------------------------

 

EXHIBIT D

 

[***]*

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     D-1     



--------------------------------------------------------------------------------

 

EXHIBIT E

Definition of Sirna 027

 

[***]*

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     E-1     



--------------------------------------------------------------------------------

 

EXHIBIT F

PATENTS

 

[***]*

 

--------------------------------------------------------------------------------

* Indicates that certain information contained herein has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

     F-1     



--------------------------------------------------------------------------------

 

EXHIBIT G

PRESS RELEASE

 

Sirna Therapeutics and Allergan Enter into Strategic Ophthalmology Alliance

 

San Francisco, CA, September 28, 2005 — Sirna Therapeutics, Inc. (Nasdaq: RNAI),
announced today it has entered into a multi-year alliance with Allergan, Inc.
(NYSE: AGN) to develop Sirna-027, a novel RNAi-based therapeutic currently in
Phase I for age-related macular degeneration (AMD), and to discover and develop
other novel RNAi-based therapeutics against select gene targets in ophthalmic
diseases. Sirna will receive an initial payment of $5 million and be eligible
for development milestones of up to $245 million in addition to research funding
and royalties on the worldwide sales of products resulting from the alliance.
Sirna also will receive contract manufacturing revenues.

 

“We are pleased to enter into this exciting collaboration with Sirna, a pioneer
in RNAi-based therapeutics,” said Dr. Scott Whitcup, Allergan’s Executive Vice
President, Research & Development. “Through our collaboration with Sirna, we
will seek to leverage this cutting edge technology to rapidly design and develop
selective compounds that inhibit multiple targets involved in sight-threatening
ocular diseases.

 

Allergan will assume all development and future commercialization
responsibilities for Sirna-027 and will bring to the alliance their proprietary
ocular drug delivery technologies for the administration of RNAi-based
therapeutics. Sirna will develop optimized lead compounds against Allergan’s
identified gene targets and Allergan will be responsible for all pre-clinical,
clinical and commercialization activities for those compounds. The companies
will form a Joint Steering Committee to oversee the alliance and move Sirna
compounds through Allergan’s discovery and development pipeline.

 

“We are excited to establish this alliance with Allergan - a global leader in
the treatment of ocular diseases,” stated Howard W. Robin, President and CEO of
Sirna Therapeutics. “This strategic alliance allows Sirna to bring the power of
its research capabilities to the design and development of novel siRNA
therapeutics for ocular diseases. This alliance is an excellent example of
Sirna’s strategy to partner our world class expertise in RNAi biology and
chemistry with companies that lead the research community in understanding the
molecular etiology of important human diseases.”

 

About RNA interference

 

RNA interference (RNAi) is a natural, selective process for turning off genes.
RNAi is triggered by short interfering RNA (siRNA) molecules that engage a group
of cellular proteins, known as RISC (RNA induced silencing complex). The RISC
guides the siRNA to its target messenger RNA (mRNA, the messenger between DNA
and proteins) by complementary base pairing for the targeted break-up of the
mRNA thus halting protein expression or viral replication. The
RISC-siRNA-complex binds and cleaves multiple mRNA molecules in a catalytic
fashion.



--------------------------------------------------------------------------------

About Sirna Therapeutics

 

Sirna Therapeutics is a clinical-stage biotechnology company developing
RNAi-based therapies for serious diseases and conditions, including age-related
macular degeneration (AMD), hepatitis B and C, dermatology, asthma, Huntington’s
Disease, diabetes and oncology. Sirna Therapeutics has presented interim Phase 1
clinical trial data for its most advanced compound, Sirna-027, a chemically
optimized siRNA targeting the clinically validated vascular endothelial growth
factor pathway to treat AMD. The results to date, demonstrate that Sirna-027 for
AMD is safe and well tolerated. Visual acuity has stabilized in 100 percent of
patients treated and clinically significant improvement, of three lines or
greater on the ETDRS eye chart, has been observed in 25 percent of the patients
tested. Sirna Therapeutics has collaborations with Eli Lilly and Company,
Targeted Genetics, Archemix Corporation and Protiva Biotherapeutics. Sirna has a
leading intellectual property portfolio in RNAi with 43 issued patents and over
250 pending applications worldwide. More information on Sirna Therapeutics is
available on the Company’s web site at http://www.sirna.com/.

 

Safe Harbor Statement

 

Statements in this press release which are not strictly historical are
“forward-looking” statements which should be considered as subject to many risks
and uncertainties. For example, Sirna’s ability to develop products and operate
as a going concern is contingent upon having readily available cash to fund its
operating programs and is subject to the escalating expenses and risks
associated with the initiation of clinical trials and their potential outcomes.
Additional risks and uncertainties include Sirna’s early stage of development
and short operating history, Sirna’s history and expectation of losses and need
to raise capital, Sirna’s need to obtain clinical validation and regulatory
approval for products, Sirna’s need to obtain and protect intellectual property,
risk of third-party patent infringement claims, Sirna’s need to attract and
retain qualified personnel, Sirna’s need to engage collaborators, availability
of materials for product manufacturing, the highly competitive nature of the
pharmaceutical market, the limited trading volume and history of volatility of
Sirna’s common stock, Sirna’s concentration of stock ownership, and risks from
relocating Sirna headquarters. These and additional risk factors are identified
in Sirna’s Securities and Exchange Commission filings, including the Forms 10-K
and 10-Q and in other SEC filings. Sirna undertakes no obligation to revise or
update any forward- looking statements in order to reflect events or
circumstances that may arise after the date of this release.

 

Contacts:

Rebecca Galler Robison, Senior Director, Corporate Strategy

Sirna Therapeutics, Inc., +1-303-449-6500

 

Zack Kubow of The Ruth Group, +1-646-536-7020